       Case: 5:18-cr-00765-JG Doc #: 15 Filed: 05/16/19 1 of 7. PageID #: 101




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 5:18CR765
                                                   )
                Plaintiff,                         )   JUDGE JAMES S. GWIN
                                                   )
        v.                                         )
                                                   )
 WILLIAM E. CALLAM,                                )   UNITED STATES’ SENTENCING
                                                   )   MEMORANDUM
                Defendant.                         )


       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Megan R. Miller, Assistant United States Attorney, respectfully submits this

memorandum setting forth the United States’ position regarding the sentencing for Defendant

William E. Callam. For the reasons set forth below and those to be articulated at the sentencing

hearing, the United States respectfully submits that a sentence within the Guidelines range set

forth in the PSR and the parties’ Plea Agreement is appropriate in this case.

I.     FACTUAL BACKGROUND

       To support its sentencing position, the United States offers the following summary of

Defendant Callam’s conduct. The United States also refers the Court to the description included

in the PSR. (R. 12: PSR, PageID 63-66).
       Case: 5:18-cr-00765-JG Doc #: 15 Filed: 05/16/19 2 of 7. PageID #: 102



       Over the course of five years, Defendant Callam orchestrated a scheme to defraud victims

B.Q., D.Q. and C.B. out of hundreds of thousands of dollars that they had saved for their

retirement. Callam, knowing that the victims trusted him and considered him their financial

advisor, advised the victims to liquidate multiple annuities and insurance policies and to invest

those funds into a company called Blackstone Real Estate Group LLC (“Blackstone”). Callam

told the investors that Blackstone was in the business of financing loans for the purchase and

rehabilitation of commercial real property, which loans were purportedly secured by mortgages

on the real property. To induce the victims to invest in Blackstone, Callam falsely represented

that their principal investment would yield a guaranteed 6% rate of return and that investments in

Blackstone were “safe” and “liquid.”

       Unbeknownst to the victims, however, Blackstone—which Callam solely owned and

controlled—was not a legitimate investment. Rather, Callam used the investor funds to enrich

himself and maintain his own personal lifestyle, which included substantial cash withdrawals,

credit card payments, and gambling. When B.Q. and D.Q. asked Callam about their investment,

Callam provided false investment statements that reflected fictitious earnings to reassure the

victims that their money was safe. He also forged two mortgage notes as evidence of the

security of Blackstone, knowing that the property purportedly secured by the mortgage belonged

to a third party. In total, Callam stole over $500,000.

II.    APPLICABLE LEGAL STANDARDS

       A well-established legal framework guides the Court’s sentencing determination. The

advisory Guidelines range serves as “the starting point and the initial benchmark.” Gall v.

United States, 552 U.S. 38, 49 (2007); see also United States v. Collington, 461 F.3d 805, 807

(6th Cir. 2006). The Guidelines thus remain an indispensable resource for assuring appropriate




                                                 2
       Case: 5:18-cr-00765-JG Doc #: 15 Filed: 05/16/19 3 of 7. PageID #: 103



and uniform punishment for federal criminal offenses. The Sentencing “Commission fills an

important institutional role: It has the capacity courts lack to ‘base its determination on

empirical data and national experience, guided by a professional staff with appropriate

expertise.’” Kimbrough v. United States, 552 U.S. 85, 109 (2007) (internal citation omitted).

After determining the appropriate Guidelines range, the Court then turns to the familiar factors

set forth in 18 U.S.C. § 3553(a).

III.   SENTENCING GUIDELINES COMPUTATION

       The United States concurs with the Guidelines calculations set forth in the PSR. (R. 12:

PSR, PageID 69). Callam’s base offense level is 7 under U.S.S.G. § 2B1.1(a)(1). A fourteen-

level enhancement applies under § 2B1.1(b)(1)(H) because Callam caused loss between

$500,000 and $1,500,000. A two-level enhancement also applies under U.S.S.G.

§ 2B1.1(b)(2)(A)(iii) because Callam’s conduct resulted in substantial financial hardship to at

least one of his victims. An additional two-level enhancement applies under § 3B1.3 because

Callam abused a position of trust in the commission of the crime. After a three-level reduction

for acceptance of responsibility, Callam’s total offense level is 22. Callam falls into Criminal

History Category IV. At an offense level 22 and a Criminal History Category IV, Callam’s

advisory Guidelines range is 63 to 78 months.

IV.    APPLICATION OF § 3553(a) FACTORS

       A.      NATURE AND CIRCUMSTANCES OF OFFENSE

       The nature and circumstances of the offense counsel in favor of a sentence within the

Guidelines range contemplated in the parties’ Plea Agreement. As evidenced by the Victim

Impact Statements submitted to the Court, Callam’s fraud had, and continues to have,

devastating consequences for his victims—financially, physically and emotionally. Callam




                                                  3
       Case: 5:18-cr-00765-JG Doc #: 15 Filed: 05/16/19 4 of 7. PageID #: 104



convinced his victims to liquidate all or substantially all of their retirement assets. Robbed of

their financial security, Callam’s victims are struggling to support themselves. For B.Q. and

D.Q., the liquidation of their IRA accounts caused additional adverse tax consequences. They

also cannot pay for D.Q.’s medical care and cannot afford a necessary new vehicle. For C.B.,

the loss of her savings means that she cannot afford her prescription medications and must

choose what bills to pay each month. In addition to the financial fraud, the victims all

experienced mental and emotional anguish as a result of Callam’s actions. Indeed, C.B. “was

devastated financially and emotionally” and B.Q. and D.Q. stated that they “have almost died

over this.”

       While Callam’s fraud itself is significant, what makes his conduct more egregious is his

abuse of the victims’ trust. This was not a situation in which the victims were defrauded at

random by an unknown perpetrator. To the contrary, Callam intentionally targeted the victims

because they were elderly and trusted him. As C.B. explained: “I trusted him completely and

considered him a close friend.” And to B.Q. and D.Q., Callam’s fraud was “a betrayal.” Callam

not only relied on his victims’ trust at the outset to obtain their money, he also used it for years

thereafter to lull them into a false sense of security, repeatedly reassuring them that their

investments were “safe.” The duration and manner of Callam’s fraud coupled with its

substantial impact on his victims thus counsel in favor of a sentence within the Guidelines range

set forth in the parties’ Plea Agreement.

       B.      HISTORY AND CHARACTERISTICS OF THE DEFENDANT

       Callam has a significant and concerning history of similar criminal conduct. In June of

2007, Callam was convicted of theft for defrauding two senior citizens out of over $68,000,

misrepresenting that he was part of an organization to aid senior citizens and promising to invest




                                                  4
       Case: 5:18-cr-00765-JG Doc #: 15 Filed: 05/16/19 5 of 7. PageID #: 105



their money in annuities. (R. 12: PSR, PageID 70-71). Later that year, he was again convicted

of theft for defrauding four other individuals of $49,000, taking funds presented to him as

payment for annuities and diverting them to his own use. (Id., PageID 71). Despite being

sentenced to five years of community control for these offenses, Callam embarked on the instant

scheme to defraud B.Q., D.Q. and C.B. in 2013. While that scheme was ongoing, he was

convicted in 2015 of attempting to secure writings by deception. (Id., PageID 72). In that case,

Callam defrauded the victim of $55,000 by misrepresenting himself as an insurance agent who

was certified to sell annuities with a guaranteed 3% rate of return. (Id.).

       This similar pattern of criminal activity—wherein Callam abuses his position of trust to

take advantage of elderly investors—suggests a general disregard both for the law and for the

rights of others. That Callam has had multiple opportunities to correct his behavior yet continues

to engage in similar conduct highlights his high risk of recidivism and makes clear that previous

judicial sanctions have had little deterrent effect on him. Indeed, Callam was on community

control during the height of the instant investment scheme, which further demonstrates his

disrespect for the law and the need to protect the public from his pervasive criminal behavior.

As such, Callam’s history and personal characteristics indicate that a sentence within the

Guidelines range is appropriate.

V.     RESTITUTION

       Restitution to the victims is directed by the Guidelines and mandated by law. See

U.S.S.G. § 5E1.1; 18 U.S.C. § 3663A. Thus, the United States requests that the Court order

Callam to pay restitution in the amount of $192,575.00 to C.B. and in the amount of $381,571.47

to D.Q. and B.Q.




                                                  5
       Case: 5:18-cr-00765-JG Doc #: 15 Filed: 05/16/19 6 of 7. PageID #: 106



VI.    CONCLUSION

       The offense conduct and other relevant factors fall within the scope of circumstances

contemplated by the Guidelines, and a Guideline sentence thus will accomplish the goals of

18 U.S.C. § 3553(a). For these reasons and those to be articulated at the sentencing hearing, the

United States respectfully requests that the Court impose a term of imprisonment within the

Guidelines range set forth in the PSR and the parties’ Plea Agreement.



                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Megan R. Miller
                                                      Megan R. Miller (OH: 0085522)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3855
                                                      (216) 522-8355 (facsimile)
                                                      Megan.R.Miller@usdoj.gov




                                                6
       Case: 5:18-cr-00765-JG Doc #: 15 Filed: 05/16/19 7 of 7. PageID #: 107



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of May 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Megan R. Miller
                                                       Megan R. Miller
                                                       Assistant U.S. Attorney




                                                   7
